DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Heimann; Uwe et al., US 20070103451 A1], discloses:
“The capacitive sensor element of this touch switch 22 substantially includes a compression spring 24 being formed of an electrically conductive material, a contact element 26, which is disposed on that side of the compression spring 24 which faces the touch panel 10 (at the top in FIG. 2) and is formed of an electrically conductive material, and a further contact element 28, which is disposed on that side of the compression spring 24 which faces the printed circuit board 20 (at the bottom in FIG. 2) and is formed of an electrically conductive material. The contact element 26 and the further contact element 28 are each in electrically conductive contact with the compression spring 24, which is supported against these two contact elements 26, 28”, as recited in ¶ 0035.
	Furthermore, the prior art, [Reese; Bradford et al., US 20190212843 A1], discloses:
“The capacitive touch sensor system 640 comprises one or more capacitive touch sensors 642A, 642B. In example embodiments, the capacitive touch sensors 642A, 642B comprise an electrically conductive material such as, for example a copper or other metallic foil, sheet, strip, panel, button, or other configuration, and are connected by wires or other electrical conductors to the electronic input-output control system 680. In the depicted example embodiment, the capacitive touch sensor system 640 comprises a plastic panel 646, upon which the capacitive touch sensors 642A, 642B and the strings 618 of the ukulele toy are mounted, with a capacitive touch sensor printed circuit board mounted in contact 
However, the prior art does not teach or suggest either singularly or in combination the claimed, "wherein each touch sensor includes a sensing portion and a contact portion extending from the sensing portion, and wherein in each touch sensor: the sensing portion is placed in proximity to the interior surface of the housing, and is configured to detect a touch on a corresponding area of the exterior surface of the housing; the contact portion includes an opening aligned with a receiving hole of the PCB and a boss structure of the housing; and the contact portion further includes a contact ring in which the opening is defined and a spring finger physically separated from the contact ring, wherein both the contact ring and the spring finger are configured to electrically contact the conductive area on the PCB", in combination with the other recited claim features.

Regarding claims 2-20:
	Claims 2-20 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Heimann; Uwe et al., US 20070103451 A1] discloses:
“The capacitive sensor element of this touch switch 22 substantially includes a compression spring 24 being formed of an electrically conductive material, a contact element 26, which is disposed on that side of the compression spring 24 which faces the touch panel 10 (at the top in FIG. 2) and is formed of an electrically conductive material, and a further contact element 28, which is disposed on that side of the compression spring 24 which faces the printed circuit board 20 (at the bottom in FIG. 2) and is formed of an electrically conductive material. The contact element 26 and the further contact element 28 are each in electrically conductive contact with the compression spring 24, which is supported against these two contact elements 26, 28”, as recited in ¶ 0035.
	
[Reese; Bradford et al., US 20190212843 A1], discloses:
“The capacitive touch sensor system 640 comprises one or more capacitive touch sensors 642A, 642B. In example embodiments, the capacitive touch sensors 642A, 642B comprise an electrically conductive material such as, for example a copper or other metallic foil, sheet, strip, panel, button, or other configuration, and are connected by wires or other electrical conductors to the electronic input-output control system 680. In the depicted example embodiment, the capacitive touch sensor system 640 comprises a plastic panel 646, upon which the capacitive touch sensors 642A, 642B and the strings 618 of the ukulele toy are mounted, with a capacitive touch sensor printed circuit board mounted in contact with the underside of the panel 646, and one or more metallic foil or other capacitive touch sensors corresponding to the user input areas 622 of the user interface panel 620”, as recited in ¶ 0062.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623